Case 3:19-cv-01025-SPM Document 17 Filed 04/19/21 Page 1 of 3 Page ID #205




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ILLINOIS


TEREZE L. FENDERSON,

             Petitioner,
  v.

UNITED STATES OF AMERICA,                     Case No. 3:19-CV-1025-SPM

             Respondent.

                         MEMORANDUM AND ORDER

McGLYNN, District Judge:

       Pending before the Court is a Motion for Reconsideration filed by Petitioner

Tereze Fenderson, along with addendum of supportive memorandum of law

(“Fenderson”) (Docs. 15, 16). For the reasons set forth below, the Motion for

Reconsideration is denied.

       Fenderson brought this action under 28 U.S.C. § 2255 on September 19, 2019,

seeking collateral review of his sentence arguing that he should not have been subject

to an enhancement for committing a crime of violence, and making various claims of

ineffective assistance of counsel (Doc. 1). The Court went through an extensive

analysis before rejecting Fenderson’s first argument, holding that the statute

criminalizing retaliation against a witness in violation of 18 U.S.C. §1513 (b)(1) was

divisible and qualified as a crime of violence for purposes of 18 U.S.C. §924 (c).

Furthermore, this Court held that Fenderson’s counsel’s performance did not fall

below an objective standard of professional reasonableness.


                                          1
Case 3:19-cv-01025-SPM Document 17 Filed 04/19/21 Page 2 of 3 Page ID #206




      While the Federal Rules of Civil Procedure do not explicitly contemplate

motions to reconsider, such motions are routinely filed and generally construed as

Motions to Alter or Amend an Order or Judgment under Federal Rule of Civil

Procedure 59(e). Mares v. Busby, 34 F.3d 533, 535 (7th Cir. 1994); U.S. v. Deutsch,

981 F.2d 299, 300 (7th Cir. 1992). Fenderson’s motion was filed within 28 days of the

entry of judgment and will be considered under Rule 59(e). Banks v. Chicago Board

of Education, 750 F.3d 663, 666 (7th Cir. 2014). Rule 59(e) allows a court to alter or

amend a judgment in order to correct manifest errors of law or fact or to address

newly discovered evidence. Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008).

However, [r]econsideration is not an appropriate forum for rehashing previously

rejected arguments. Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d

1264, 1270 (7th Cir. 1996).

      Fenderson’s motion and addendum are confusing and somewhat contradictory.

In his motion, Fenderson appears to be relying on Boykin v. Alabama, 393 U.S. 238

(1969), for the proposition that his plea of guilty was not voluntarily made (Doc. 15).

However, in the addendum, he indicates he is not challenging the plea agreement,

but is challenging the sentence (Doc. 16). Nevertheless, Fenderson’s dualling

positions are unavailing. He has advanced no new evidence or rule of law supporting

his arguments in his motion to reconsider and addendum of supporting argument.

      For these reasons, the Motion for Reconsideration (Doc. 15) filed by Petitioner,

Tereze Fenderson, is DENIED.




                                          2
Case 3:19-cv-01025-SPM Document 17 Filed 04/19/21 Page 3 of 3 Page ID #207




     IT IS SO ORDERED.

     DATED: April 19, 2021.


                                          /s/ Stephen P. McGlynn
                                          STEPHEN P. MCGLYNN
                                          U.S. District Judge




                                    3
